DETAILED ACTION
Claims 6-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-compliance
Applicants’ are not fully responsive, pursuant to 37 CFR 1.111(c).
Specifically, a fully responsive reply to an Office Action must explain how the amendments avoid the prior art.  The instant remarks do not do so for now-amended claims 7, 12, 17, but rather, merely set forth a general allegation that the amendments overcome the rejections.

This is particularly disappointing in the instant application, because per the context of the claim limitations in the independent claims, the literal requirement is to put a persistent store (which is a device) into an archive file, which, of course, makes no sense, and is also unsupported by the written description (which discloses archiving configuration settings – something that one skilled in the art could perform).  Claims 7, 12, 17 purport to further limit that very limitation in the independent claim; had applicants provided a modicum of substantive argument, the examiner could have provided additional assistance of a speculative claim mapping for that claim too, as well as the claims below.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Jun 21 has been entered.

Respond to Arguments
Applicants arguments were considered, but are moot in view of new ground rejection
The amendment rolls former claims 7, 12, 17 into the independent claims, also further purports to newly claim the contents of the archive file.  See instant claim sheet; see also Remarks at 9-10.
Briefly, the newly added limitations poise several issues.
(1) two of the three specific limitations of the archive files are both unsupported by the original disclosure and also do not appear to make sense – the written description instead requires archiving configurations of volumes and persistent storage.  But note that claim 7 and analogous appear to assume that a persistent storage is actually a persistent storage.
1(b) if applicants amend the claim to claim configurations, then the limitations of claims 7, 12, 17 may not have patentable weight.
hypothetically rejected under a “new” ground of prior art rejection.  What this means is that a backup of configuration files/data as set forth in the written description is still likely to be met by Debian (and its attendant teachings), if applicants amend the claims to properly capture the supported subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 11, 16, and all claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6, 11, 16, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Exemplary claim 6 requires, in part:
wherein the runtime artifacts in the archive file include (1) a home volume of one or more virtual machine associated with the cloud service, (2) managed server persistent stored associated with the cloud service, and (3) a traffic director configuration associated with the cloud service’
(enumerative annotations and italics added)

A search of the written description for “runtime” only yields the following paragraphs:
[00031] For example, in accordance with an embodiment, the system can provide a backup service that performs a backup of the user configuration settings, artifacts, metadata, and runtime/historical data 
[00041] For example, in accordance with an embodiment, the archive file can contain the runtime artifacts required to restore a service instance's configuration data. For example, the archive file may contain a domain configuration of a service instance, including the $DOMAIN_HOME volume of each virtual machine (/u01/data/domains); managed server persistent stores used for transaction logs or JMS providers; a traffic director configuration for use with a load balancer; or other types of artifacts.
[00093] In accordance with an embodiment, a full backup contains all the runtime artifacts required to restore the service instance's configuration data. For example, a full backup contains the Oracle WebLogic Server domain configuration of the service instance, which includes: 
[00094] The $DOMAIN_HOME volume of each virtual machine (/u01/data/domains). This includes any Managed Server persistent stores that are not stored in the database. WebLogic Server persistent stores are used for transaction logs and Java Message Service (JMS) providers. 
[00095] Oracle WebLogic Server domain configuration files in the $MW_HOME volume of the Administration Server virtual machine (/u01/app/oracle/middleware), and Oracle Traffic Director configuration for the load balancer. 

Firstly, the claims lack written description support because the written description supports the configuration of the elements described by the enumerated limitations being archived, not the elements themselves.  

Secondly, taking the claim as precisely drafted, the claim is indefinite because two of the three enumerated elements would not make sense a PHOSITA at the critical date.  “Volumes” and “persistent stores” are not in themselves runtime artifacts, nor something that can itself be stored in an archive file.  Both are terms in the storage art.  A volume is a logical unit of storage that may be used to specify portions of one or more mass-storage devices.  A persistent store is a physical device designed to store electronic data that is not lost when the device is unpowered (as would be the case with RAM).  Neither is an artifact, because both are first class citizens of the storage management art.  Furthermore, the particular draftsmanship of dependent claims 7, 12, 17 suggest that this was actually intended since if the respective limitations of the respective independent claims were improperly interpreted by importing unclaimed limitations from the written description into the claims, then it is unlikely that claims 12, 17 would have patentable weight (since at that point, the storage devices would not actually be part of the claim scope, and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8-11, 13-16, 18-20 is/are hypothetically rejected under 35 U.S.C. 103 as being unpatentable over Debian, Debian Linux 9.0 (aka “Stretch”), hereinafter Debian
w/evidence of prior art date from:
Debian 9 “Stretch” released (https://www.debian.org/News/2017/20170617) showing public availability on 17 Jun 17

w/evidence of features from:
	-Debian Linux 9-
	>	Packages
	Package: zip (1.0-11 and others) (https://packages.debian.org/stretch/zip) hereinafter Package-zip
Package: bash (4.4-5) (https://packages.debian.org/stretch/bash)

File list of package cloud-init in stretch of architecture all (https://packages.debian.org/stretch/all/cloud-init/filelist) hereinafter PackageCloudInit

Virtual Package: httpd (https://packages.debian.org/stretch/httpd) hereinafter PackageHttpd

Normal and usual operations of Debian
Lehtonen, Debian GNUY/Linux System Administrator’s Manual (Obsolete Documentation) Chapter 12 – Backup and Restore (https://www.debian.org/doc/manuals/system-administrator/ch-sysadmin-backup.html) hereinafter Lehtonen

Maruthamuthu, How to Use Tar Command Effectively in Linux For Good Backup Solution (https://www.2daygeek.com/linux-tar-compress-decompress-extract-archive-files-folders/) hereinafter Maruthamuthu (post-filing date showing Debian backups as still performed using the tools and techniques in Lehtonen)
Debian on CDs (https://web.archive.org/web/20170717080915/https://www.debian.org/CD/) hereinafter DebianOnCD

Martin et al., Where is .bashrc found in Linux (https://unix.stackexchange.com/questions/211713/where-is-bashrc-file-found-in-linux), hereinafter Martin

Sweetfa et al., How to set up the DOMAIN_HOME environment variable in SUSE Linux (https://unix.stackexchange.com/questions/20604/how-to-set-up-the-domain-home-environment-variable-in-suse-linux) hereinafter Sweetfa1

	-Debian Linux 7.0 (aka “Wheezy”)-
Debian 7.0 includes the OpenStack suite as well as the Xen Cloud Platform (XCP), allowing users to deploy their own cloud infrastructure. hereinafter WheezyPressRelease

In view of Merilainen Simple backup system for Linux with Bash, Tar, Rsync, and Crontab pt. ½ (https://tuukkamerilainen.com/simple-backup-system-for-linux-with-bash-tar-rsync-and-crontab-pt-12/) hereinafter Merilainen

And further in view of Soban, How To Use Nginx as a Global Traffic Director on Debian or Ubuntu (https://www.digitalocean.com/community/tutorials/how-to-use-nginx-as-a-global-traffic-director-on-debian-or-ubuntu) hereinafter Soban


Note: It is improper to import unclaimed limitations from the written description, or based prior art rejections based on speculative claim interpretations.  See MPEP 2111.01; see also In re Steele, 305 F.2d 859, 862-63 (CCPA 1972) (since 112 2nd for indefiniteness was upheld, 103 rejection was reversed as based on speculative interpretations).  As such, no formal prior art rejection is provided with this action, but in furtherance of compact prosecution, the examiner provides speculative claim mapping below showing how additional evidence could be used to reflect on aspects set forth in the written description.

Also, claims 7, 12, 17 are not mapped, because if the speculative interpretation were to be adopted, those claims are unlikely to carry patentable weight.



With respect to claim 6, Debian facilitated a method (Debian is a well-known computer operating system, using the Linux kernel, and per the Wheezy update, facilitated implementation of cloud computing environments.  MPEP 2112.02(I) states that if a system in its expected usage would perform the method, under the principles of inherency, discloses the method) for providing backup and recovery of cloud services in a cloud computing environment (intended use in this preambulatory is not found to breathe life and meaning into the claim, except for linking to a cloud computing environment.  The cloud environment is met by WheezyPressRelease) the method comprising:

providing a backup service in the cloud computing environment (Lehtonen, Title shows backup/restoration.);

operating the backup service to create a cloud service archive for a cloud service operating in the cloud computing environment (Lehtonen 12.3.1.2, describe the use of tar to make backup files, which stands for Tape ARchiver.  Thus, the backup files are archives.  Note that while Lehtonen is part of documentation marked as “obsolete documents” since sometime between 2009 and 2010, Maruthamuthu, dated 2019, Fig. 1 shows installation of tools such as “tar” on Debian, thus showing that backups using tarballs and gzip for zip files is not obsolete.  Also, Package-zip shows “zip” as part of the Debian “stretch” distro)

wherein the cloud service archive comprises an archive file (a “tar” file is an archive file) that contains one or more artifacts that were installed and/or created when the cloud service was provisioned including runtime artifacts required to restore the cloud service (Lehtonen 12.3.1.2 example 2 shows backup involves tar of /etc, and PackageCloudInit.  /etc contains configuration files for managing cloud instances.  Alternatively, using further evidence2, Martin Debian has /etc/bashrc and /etc/bash.bashrc which contains “system wide functions aliases;” Sweetfa sets forth that $Domain_Home that it was known in the art to set that environmental variable in 

wherein the runtime artifacts in the archive file include a home volume of one or more virtual machines associated with the cloud service (indefinite.  This is not a runtime artifact.), managed server persistent stores associated with the cloud service (indefinite.  This is not a runtime artifact), and […]

using the backup service to persist the cloud service archive within a container in a cloud storage system (Lehtonen 12.3.3.1-4 set forth different types of media available for backup.  A computer system with Debian that implements the cloud, that stores data on one of “floppies,” “high capacity floppies,” “CD-R and CD-RW,” or “tapes” meet the requirements.  DebianOnCD shows that stretch at least supported CD drives since installation on Debian itself was available via CD.); 

Debian also included Nginx as part of its packages (PackageHttpd)
The evidence does not reflect that one of ordinary skill associated any particular Debian package for a traffic director, and thus Debian itself cannot be said to have disclosed a traffic director.  Consequently, Debian does not teach:
wherein the runtime artifacts include: … a traffic director configuration associated with the cloud service;

Soban teaches the use of Nginx as a Global Traffic Director (Soban, Title) and includes how to configure Nginx as a traffic director (Soban, Introduction, “In this guide, we’ll configure Nginx to detect and redirect customers to a subdomain that points to a more geographically appropriate server.”).  Thus, the combined teachings of Debian and Soban disclose wherein the runtime artifacts include: … a traffic director configuration associated with the cloud service (Debian itself facilitates its use in cloud environments, and Soban teaches how to direct traffic to particular Debian servers that may underlie the “cloud” environment).

Debian is an OS that facilitates cloud servers and services, and Soban is directed to managing connections to Debian.  It would have been obvious to those of ordinary skill in the art to combine the teachings of Debian and the reference Soban because Soban expressly teaches that it should be combined with Debian.  

Debian also teaches
performing […] backup for a [construct made of data] associated with said cloud service (Lehtonen, backups with Debian OS; WheezyPressRelease Debian 7 introduced support for implementing cloud); an
persisting said […] backup in said container on the cloud storage system with said cloud storage archive (Backups are inherently designed to persist until information is deleted);

The combination of Debian and Soban do not teach that that what undergoes backup is a database.  

Merilainen teaches that what undergoes backup is a database (“backup-tar.sh is the script which will make mysql dump(backup of a database) and compress my full-system(/) in single tar.gz file. This script is executed by root user crontab.”).

Debian is a Linux distro and Merilainen is directed to Linux, and Soban is directed to traffic direction for Debian.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references since the data in databases may be valuable and should be guarded against failure.

With respect to claim 11, it contains similar text to claim 6, and the rejection is mapped accordingly.  Debian is an operating system.  These are designed to execute in RAM, so disclose a non-transitory computer readable storage medium.

With respect to claim 16, it contains similar text to claim 6, and the rejection is mapped accordingly.  Debian is an operating system, and so it is designed to execute on a computer system.

With respect to claims 8, 13, 18, Debian discloses that the archive file is a zip file (Package-zip, as discussed in independent claim.  While this package is not marked essential, Lehoten 12.3.1.3 discusses use of zip, gzip, and zoo so zip is part of the normal and expected install.)

…make sure there are backups and they can be restored” (emphasis in original); 12.5 “Meta: Meta: Check the backup can be restored, with original file owners, permissions and timestamps.
To be useful, you must be able to restore the backup. Very often not only the contents of file are important, but their time stamps, permissions and owners. Check that you can restore the backup so that all these are preserved.”  Thus, restoration from the previous backup was a normal and usual operation.);

With respect to claims 10, 15, 20, Debian discloses providing an interactive cloud tool (Package-bash is the code to implement command line interface (CLI) shell.  Because it is marked “essential” it is inherent to Debian) that provides or more user interfaces (the “I” in “CLI” stands for interface) to enable backup and recovery of the cloud service (Lehtonen, 12.3.1.1-3 shows CLI invocation of tar.).

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.



GDISK is not included as evidence in the current “hypothetical” rejection because this interpretation is entirely speculative.  The examiner has no idea what applicants mean by “archiving” a “runtime artifact” of “managed server persistent storage.”  Perhaps applicants meant “all runtime artifacts stored in persistent storage” () or “the entire contents of persistent storage” (although the examiner is not sure how either can be justified as a runtime artifact – but the examiner doubts that an MBR counts as a runtime artifact either.  Honestly, the examiner is unsure how applicants believe a PHOSITA could reconcile the concepts of “runtime artifact” and “persistent storage” in a way that provides sufficiently definite metes and bounds without introducing wholly-unclaimed contexts.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Man page for GDISK(8) (https://manpages.debian.org/stretch/gdisk/gdisk.8.en.html)
Based on the written description, one potential fix to the elements of the “archive” information is to specify that all three elements are configuration information (instead of just the current one).  If so, the limitation for the “persistent storage” element may require somewhat different handling than as expressed in Lehtonen, because storage device 

GDISK is one of several utilities included with Debian Stretch that manipulate the master boot record, and permit backup of the master boot record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5 Jun 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of note: This reference specifically discusses SUSE Linux, not Debian.  That said, what the reference teaches is the directory where .bashrc is located, and bash was a shell that was the default in many Linux variants, including Debian,
        2 This alternative is laid out because the package cloud-init is not part of the essential install, but is part of the Debian package distribution that enables Debian to initialize infrastructure cloud instances.  The examiner finds that this is sufficiently implicit disclosure such that a backup of Debian that is supporting cloud services would have been understood by a PHOSITA to also backup the data and artifacts necessary for cloud instances (per Lehtonen’s evidence that backup of /etc was known).  
        
        But if this is not sufficient evidence in and of itself, then the rejection can still be supported with further evidence that leverages the fact that instant written description [0041] specifically points out $domain_home as an example of “runtime artifacts required to restore a service instance's configuration data.”